Citation Nr: 1043439	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-36 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
diabetic gastroparesis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Board notes that the Veteran requested a hearing in his 
substantive appeal dated in November 2006; however, in a January 
2007 letter he withdrew his request.  Therefore, no additional 
action in this regard is required.  See 38 C.F.R. § 20.704(e) 
(2010).

The Veteran's claim was initially before the Board in April 2009.  
The claim was remanded for additional evidentiary development and 
is now ready for adjudication.  

The Board notes that the issue of entitlement to service 
connection for erectile dysfunction, claimed as secondary to 
service-connected diabetes mellitus, was remanded by the Board in 
April 2009.  While in remand status, service connection for 
erectile dysfunction was granted.  Therefore, this issue is no 
longer before the Board, as a full grant of benefits was awarded.  


FINDING OF FACT

Diabetic gastroparesis is manifested by abdominal pain and 
difficulty digesting food. 


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for diabetic 
gastroparesis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.123, 4.124a, Diagnostic Code (DC) 8210 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2010). 

As previously noted, in May 2006, the RO granted service 
connection for diabetic gastroparesis and assigned a 10 percent 
rating.  Because the Veteran appealed the RO's determination at 
the time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).

The Veteran asserts that the rating he received for diabetic 
gastroparesis associated with diabetes mellitus does not 
accurately reflect its severity.  After a review of the claims 
file, the Board finds that a 30 percent rating, but no higher, is 
warranted.  

The RO evaluated the Veteran's diabetic gastroparesis under DC 
8299-8210.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen. 
38 C.F.R. § 4.27.  In this case, DC 8299 is used to identify 
diseases of the cranial nerves that are not specifically listed 
in the schedule, but are rated by analogy to similar disabilities 
under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  

The provisions of DC 8210 pertain to paralysis of the tenth 
(pneumogastric, vagus) cranial nerve.  According to the medical 
evidence in the file, gastroparesis is controlled by the vagus 
nerve.

Under DC 8210, a 10 percent rating is warranted when there is 
evidence of moderate incomplete paralysis of the tenth cranial 
nerve.  In order to receive a rating of 30 percent, the evidence 
must show that manifestations of the tenth cranial nerve 
disability more closely approximate severe incomplete paralysis.  
In order to receive a rating of 50 percent, the evidence must 
show complete paralysis.

A Note to DC 8210 indicates that the rating is dependent upon the 
extent of sensory and motor loss to organs of voice, respiration, 
pharynx, stomach and heart.  Since the Veteran is service-
connected for the gastric component of DC 8210, this is what will 
be addressed.

Treatment records dated in August 2005 show repeated complaints 
of abdominal pain which continued until October 2005 when 
gastroparesis was diagnosed.  In April 2006, the Veteran sought 
treatment for abdominal discomfort.

The Veteran was afforded a VA examination in June 2009 and the 
examiner had the opportunity to review the case file.  He 
reported that he experienced severe pain in his abdomen and never 
felt comfortable.  The examiner noted that the Veteran's pain was 
well-documented in relation to his paresis.  The examiner stated 
that the Veteran weighed about 200 pounds and fluctuated between 
200 and 220 pounds.  

The Veteran indicated that he was unable to eat regular food and 
must have his food chopped so that he could eat.  Medications 
included Glipizide twice daily for his symptoms.  The examiner 
noted loss of strength and severe fatigue and reflected that the 
Veteran was restricted due to his pain, discomfort and inability 
to digest food.

Based on the evidence above, particularly the characterization of 
the Veteran's abdominal pain as "extensive" and an the level of 
difficulty digesting food, the Board finds that a 30 percent 
rating is warranted.

Next, the Board will consider whether a rating in excess of 30 
percent is warranted.  In order to be assigned the next-higher 50 
percent rating, the evidence must show "complete" paralysis of 
the nerve.  Here, the Board finds that complete paralysis is not 
shown.  To that end, the Board notes that the Veteran's weight is 
relatively stable (between 200 and 220 lbs.).  This suggests that 
while digestion may be difficult, he is essentially able to 
maintain his body weight at a stable level.  

Next, the Veteran is on oral medication for diabetes, the most 
recent examiner indicated that the medication has given the 
Veteran "adequate control" of his over-all diabetes symptoms.  
This indicates that the Veteran's over-all health picture is 
stable.  This is further supported by a review of the outpatient 
treatment records which reflect primary care follow-up only twice 
a year.

Therefore, while the Veteran demonstrates abdominal pain and 
difficulty digesting food, the Board finds that a 30 percent 
rating, but no more, is reflective of his symptomatology. 

The Board has also considered whether a higher rating is 
warranted under any other relevant diagnostic codes.  To that 
end, the Board has considered the criteria of DC 7346 (hiatal 
hernia).  

In order to warrant a rating in excess of 30 percent under DC 
7346, the evidence must show symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  This is not shown in this case.

As noted above, while the Veteran experienced abdominal pain and 
has difficulty digesting food, his weight has remained stable.  
Further, the evidence does not show, nor does he assert, that he 
experiences vomiting, melena, or anemia.  Laboratory findings for 
hemoglobin/hematocrit for 12/07, 7/08, and 4/09 were 15.3/45.2, 
14.6/42.2, 14.6/43.9, respectively (with normal ranges of 13-
18/39-54).  This shows that the laboratory findings indicative of 
anemia were stable over a period of years.  For these reasons, 
the Board finds that a higher rating is not warranted under DC 
7346.

The Board has also considered his statements that his disability 
is worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant. See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's gastroparesis has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that a 30 percent rating, but 
no more, is warranted and the appeal is granted to this extent.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the most recent VA examiner indicated that the 
Veteran's over-all diabetes was stable and that it had no impact 
on his activities of daily living.  Further, the Veteran is the 
recipient of a total disability rating and has not worked for a 
period of time.  Moreover, the most recent examiner indicated 
that the Veteran had not been hospitalized for diabetes.  In 
addition, a review of the medical evidence reflects that medical 
care has consistently been on an outpatient basis.

Next, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, this notice must include information that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in October 2005.  The 
V claim arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  

In addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in July 2009 with a readjudication 
in February 2010.  Any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded him two VA examinations.  The June 
2009 VA examiner had the opportunity to review the case file, 
examine him and provided thorough details as to the disability.  
The examinations are adequate for rating purposes.  

All known and available records relevant to the issue on appeal 
have been obtained and associated with the claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and he is not prejudiced by a decision on 
the claim at this time.


 
ORDER

Entitlement to a 30 percent rating, but no more, for diabetic 
gastroparesis is granted, subject to the regulations pertinent to 
the disbursement of monetary funds. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


